


110 HR 6320 IH: Twenty-first Century Communications and Video

U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6320
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2008
			Mr. Markey (for
			 himself, Mrs. Wilson of New Mexico,
			 Mrs. Capps,
			 Ms. Solis, and
			 Mr. Frank of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To ensure that individuals with disabilities have access
		  to emerging Internet Protocol-based communication and video programming
		  technologies in the 21st Century.
	
	
		1.Short title; Table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Twenty-first Century
			 Communications and Video Accessibility Act of
			 2008.
			(b)Table of
			 contents
				
					Sec. 1. Short title; Table of contents.
					Title I—Communications Access
					Sec. 101. Definitions.
					Sec. 102. Hearing aid compatibility.
					Sec. 103. Relay services.
					Sec. 104. Access to Internet-based services and
				equipment.
						Sec. 255A. Access to Internet-based services and
				  equipment.
						Sec. 255B. Enforcement and reporting
				  obligations.
					Sec. 105. Universal service.
					Sec. 106. Emergency access and real-time text
				support.
						Sec. 255C. Emergency access and real-time text
				  support.
					Title II—Video programming
					Sec. 201. Commission inquiry on closed captioning decoder and
				video description capability, user interfaces, and video programming guides and
				menus.
					Sec. 202. Closed captioning decoder and video description
				capability.
					Sec. 203. Video description and closed captioning.
					Sec. 204. User interfaces regulations.
					Sec. 205. Access to video programming guides and
				menus.
				
			ICommunications
			 Access
			101.DefinitionsSection 3 of the Communications Act of 1934
			 (47 U.S.C. 153) is amended—
				(1)by adding at the
			 end the following new paragraphs:
					
						(53)DisabilityThe
				term disability has the meaning given such term under section
				3(2)(A) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(2)(A)),
				as such section may be amended from time to time.
						(54)Interconnected
				VoIP serviceThe term
				interconnected VoIP service has the meaning given such term by
				section 9.3 of the Commission’s rules (47 CFR 9.3).
						(55)IP-enabled
				communication service
							(A)The term
				IP-enabled communication service means a transmission service
				between or among points specified by the user, of information of the user’s
				choosing, using the Internet protocol (or a successor protocol) if such
				transmission is for the purpose of enabling bilateral or multilateral voice,
				text, or video communication, utilization of interactive voice response or
				voice mail systems, or other similar communications-based applications, and
				uses—
								(i)an
				Internet connection from the user’s location; and
								(ii)customer premises
				equipment that is compatible with the Internet protocol (or a successor
				protocol).
								(B)Such term includes any service that is an
				interconnected VoIP service.
							;
				and
				(2)by reordering
			 paragraphs (1) through (52) and the paragraphs added by paragraph (1) of this
			 section in alphabetical order based on the headings of such paragraphs, and
			 renumbering such paragraphs as so reordered.
				102.Hearing aid
			 compatibility
				(a)AmendmentSection 710(b)(1) of the Communications Act
			 of 1934 (47 U.S.C. 610(b)(1)) is amended—
					(1)by
			 striking and at the end of subparagraph (A);
					(2)by inserting
			 and after the comma at the end of subparagraph (B); and
					(3)by
			 inserting after subparagraph (B) the following new subparagraph:
						
							(C)all customer premises equipment used
				to provide an IP-enabled communication service that provides voice
				communication via a built-in speaker (typically held to the ear) and that are
				manufactured in the United States (other than for export) more than one year
				after the date of enactment of the Twenty-first Century Communications and Video
				Accessibility Act of 2008, or are shipped in interstate commerce
				in the United States more than one year after such
				date,
							.
					103.Relay
			 services
				(a)DefinitionParagraph (3) of section 225(a) of the
			 Communications Act of 1934 (47 U.S.C. 225(a)(3)) is amended to read as follows:
					
						(3)Telecommunications
				relay servicesThe term
				telecommunications relay services means telephone transmission
				that provides the ability for an individual who is deaf or hard of hearing or
				who has a speech disability to engage in communication by wire or radio with
				one or more individuals, in a manner that is functionally equivalent to the
				ability of a hearing individual who does not have a speech disability to
				communicate using voice communication services by wire or
				radio.
						.
				(b)Internet-based
			 Telecommunications Relay ServicesSection 225 of such Act is further
			 amended—
					(1)by
			 inserting by Common
			 Carriers after Provision of Services
			 in the heading of subsection (c);
					(2)by redesignating
			 subsections (e), (f), and (g) as subsections (f), (g), and (h),
			 respectively;
					(3)by inserting after
			 subsection (d) the following new subsection:
						
							(e)Internet-based
				Telecommunications Relay ServicesWithin one year after the date
				of enactment of the Twenty-first Century
				Communications and Video Accessibility Act of 2008, each
				interconnected VoIP service provider and each provider of voice communications
				using an IP-enabled communication service shall participate in and contribute
				to the Telecommunications Relay Services Fund established in section
				64.404(c)(5)(iii) of the Commission’s regulations (47 CFR 64.404(c)(5)(iii)),
				as in effect on the date of enactment of such Act, in a manner prescribed by
				the Commission by regulation to provide for obligations of such providers that
				are consistent with and comparable to the obligations of other contributors to
				such Fund.
							;
					(4)in subsection
			 (f)(1) (as redesignated by paragraph (2) of this subsection), by striking
			 subsections (f) and (g) and inserting subsections (g) and
			 (h);
					(5)in
			 subsections (h)(1) and (h)(2)(B) (as so redesignated), by striking
			 subsection (f) each place it appears and inserting
			 subsection (g).
					104.Access to
			 Internet-based services and equipment
				(a)AmendmentTitle II of the Communications Act of 1934
			 (47 U.S.C. 201 et seq.) is amended by inserting after section 255 the following
			 new sections:
					
						255A.Access to
				Internet-based services and equipment
							(a)ManufacturingA manufacturer of equipment used for
				IP-enabled communication services, including end user equipment, network
				equipment, and software, shall ensure that the equipment is designed,
				developed, and fabricated to be accessible to and usable by individuals with
				disabilities, unless the requirement of this subsection would result in an
				undue burden.
							(b)Service
				providersA provider of
				IP-enabled communication service shall ensure that its service is accessible to
				and usable by individuals with disabilities, unless the requirement of this
				subsection would result in an undue burden.
							(c)CompatibilityWhenever the requirements of
				subsections (a) and
				(b) constitute an undue burden, such
				manufacturer or provider shall ensure that the equipment or service is
				compatible with existing peripheral devices or specialized customer premises
				equipment commonly used by individuals with disabilities to achieve access,
				unless the requirement of this subsection would result in an undue burden.
							(d)Network
				features, functions, and capabilitiesEach provider of IP-enabled communication
				service has the duty not to install network features, functions, or
				capabilities that do not comply with the regulations established pursuant to
				this section.
							(e)RegulationsWithin
				one year after the date of enactment of the Twenty-first Century Communications and Video
				Accessibility Act of 2008, the Commission shall prescribe such
				regulations as are necessary to implement this section. In prescribing the
				regulations, the Commission shall—
								(1)include standards to ensure the
				accessibility, usability, and compatibility of IP-enabled communication
				services and the equipment used for such services by individuals with
				disabilities; and
								(2)provide that IP-enabled communication
				services, the equipment used for such services, and IP-enabled communication
				service networks may not impair or impede the accessibility of information
				content when accessibility has been incorporated into that content for
				transmission through IP-enabled communication services, equipment, or
				networks.
								(f)RemediesThe
				limitations on actions in section 255(f) shall not apply to this section.
							(g)DefinitionFor
				purposes of this section, the term undue burden means significant
				difficulty or expense. In determining whether the requirements of any provision
				of this section would result in an undue burden, the factors to be considered
				include—
								(1)the nature and
				cost of the steps required for the manufacturer or provider;
								(2)the impact on the
				operation of the manufacturer or provider;
								(3)the financial
				resources of the manufacturer or provider; and
								(4)the type of
				operations of the manufacturer or provider.
								255B.Enforcement
				and reporting obligations
							(a)Complaint and
				Enforcement ProceduresWithin
				one year after the date of enactment of the Twenty-first Century Communications and Video
				Accessibility Act of 2008, the Commission shall establish
				regulations that facilitate the filing of complaints that allege a violation of
				section 255 or 255A, establish procedures for enforcement actions by the
				Commission with respect to such violations, and create reporting obligations
				for manufacturers and providers subject to such sections. Such regulations
				shall include the following provisions:
								(1)No
				feeThe Commission shall not charge any fee to an individual who
				files a complaint alleging a violation of section 255 or 255A.
								(2)Receipt of
				complaintsThe Commission shall establish separate and
				identifiable electronic, telephonic, and physical receptacles for the receipt
				of complaints filed under section 255 or 255A.
								(3)Complaints to the
				CommissionAny person alleging a violation of section 255 or 255A
				by a manufacturer of equipment or provider of service subject to such sections
				may file a complaint with the Commission. The Commission shall investigate the
				allegations in such complaint and issue a final order concluding the
				investigation within 90 days of the date on which such complaint was filed with
				the Commission, unless such complaint is resolved before such time. The
				Commission may consolidate for investigation and resolution complaints alleging
				substantially the same violation by the same manufacturer or provider. Such
				final order shall include a determination as to whether any violation has
				occurred and, if the Commission determines that a violation has occurred,
				address the manner in which the manufacturer or service provider will achieve
				accessibility, compatibility, or usability required by section 255 or 255A. If
				a determination is made that a violation has occurred but the accessibility
				feature requested is not readily achievable under section 255 or will create an
				undue burden under section 255A, the Commission shall provide the basis for
				such determination.
								(4)Cease and desist
				ordersIf the Commission’s investigation pursuant to
				paragraph (3) determines that a
				manufacturer of equipment or provider of service is engaged in an act
				prohibited by section 255 or 255A, or is failing to perform any act required by
				section 255 or 255A, the Commission shall order such manufacturer or provider
				to cease from violating such section.
								(5)Forfeiture
				penaltiesA manufacturer of equipment or provider of service
				subject to the requirements of section 255 or 255A shall be subject under
				section 503 to a civil penalty for violation of section 255 or 255A in an
				amount determined under section 503(b)(2)(B).
								(6)ReportingEach manufacturer of equipment used for
				IP-enabled communication services and each provider of IP-enabled communication
				service shall—
									(A)file a report with the Commission, on an
				annual basis, that describes the steps that have been taken by such
				manufacturer or provider during the preceding year to implement sections 255
				and 255A, including—
										(i)information about
				the company’s efforts to consult with people with disabilities;
										(ii)descriptions of
				the accessibility features of its products and services; and
										(iii)information about
				the compatibility of their products and services with peripheral devices or
				specialized customer premise equipment commonly used by people with
				disabilities to achieve access; and
										(B)maintain, in the
				ordinary course of business, records of the efforts taken by such manufacturer
				or provider to implement sections 255 and 255A.
									(b)Reports to
				CongressEvery two years after the date of enactment of the
				Twenty-first Century Communications and Video
				Accessibility Act of 2008, the Commission shall submit a report
				to the Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Energy and Commerce of the House of Representatives that assesses
				the level of compliance with section 255 or 255A and evaluates the extent to
				which any accessibility barriers still exist with respect to new technologies.
				Such report shall include—
								(1)the number and nature of complaints
				received pursuant to
				subsection (a) during the two years that
				are the subject of the report;
								(2)actions taken to
				resolve such complaints under this section, including cease and desist orders
				issued and forfeiture penalties assessed; and
								(3)the length of time
				that was taken by the Commission to resolve each such complaint.
								(c)ClearinghouseThe
				Commission shall, in coordination with the Architectural and Transportation
				Barriers Compliance Board and the National Telecommunications and Information
				Administration, establish a clearinghouse of information on the availability of
				accessible products and services and accessibility solutions required under
				sections 255 and 255A. Such information shall be made publicly available on the
				Commission’s website and by other means, and shall include an annually updated
				list of products and services with access features.
							(d)Outreach and
				educationWithin one year after the date of enactment of the
				Twenty-first Century Communications and Video
				Accessibility Act of 2008, the Commission, in coordination with
				the National Telecommunications and Information Administration, shall conduct
				an informational and educational program designed to inform the public about
				the availability of the clearinghouse, and the protections and remedies
				available under sections 255 and 255A.
							.
				(b)Conforming
			 AmendmentSection 255(a) of
			 the Communications Act of 1934 (47 U.S.C. 255(a)) is amended by adding at the
			 end the following new paragraph:
					
						(3)Text
				messagesThe transmission and
				receipt of text messages sent by radio to and from mobile wireless devices
				(made available through short message service or similar means) are
				telecommunications services for purposes of this section and the enforcement of
				this section under section
				255B.
						.
				105.Universal
			 service
				(a) Consumers with
			 disabilitiesSection 254 of the Communications Act of 1934 (47
			 U.S.C. 254) is amended—
					(1)in
			 subsection (b)—
						(A)by redesignating
			 paragraph (7) as paragraph (8); and
						(B)by inserting after
			 paragraph (6) the following new paragraph:
							
								(7)Access by
				consumers with disabilitiesConsumers with disabilities should have
				access to telecommunications services and IP-enabled communication services,
				including interexchange services and advanced telecommunications and
				information services.
								;
				and
						(2)in subsection (c),
			 by adding at the end the following new paragraph:
						
							(4)Individuals with
				disabilitiesNotwithstanding
				subsection (j), the Commission shall, in order to implement the principle
				established in subsection (b)(7), designate as services supported by Lifeline
				and Link Up assistance programs and other Federal universal service support
				mechanisms those telecommunications services and IP-enabled communication
				services that are needed by individuals with disabilities to engage in
				communication with one or more other individuals in a manner that is
				functionally equivalent to the ability of individuals without disabilities to
				engage in such
				communication.
							.
					(b)Allocation of
			 USF for services for individuals with disabilitiesSection
			 254 of the Communications Act of 1934 (47 U.S.C. 254) is further
			 amended—
					(1)by redesignating
			 subsections (i) through (l) as subsections (j) through (m), respectively;
			 and
					(2)by inserting after
			 subsection (h) the following new subsection:
						
							(i)Individuals who
				are deaf-blind
								(1)In
				generalWithin 6 months after
				the date of the enactment of the Twenty-first
				Century Communications and Video Accessibility Act of 2008, the
				Commission shall establish rules that define as eligible for universal service
				support those programs that are certified by a State commission or approved by
				the Commission for the distribution of specialized customer premises equipment
				designed to make telecommunications service and IP-enabled communication
				service, including interexchange services and advanced telecommunications and
				information services, accessible by individuals who are deaf-blind.
								(2)DefinitionFor
				the purposes of this subsection, the term individuals who are
				deaf-blind has the same meaning given such term in the Helen Keller
				National Center Act, as amended by the Rehabilitation Act Amendments of 1992
				(29 U.S.C. 1905(2)).
								(3)Annual
				amountThe total amount of universal service support that may be
				obligated or expended under this subsection for any fiscal year may not exceed
				$10,000,000.
								.
					106.Emergency
			 access and real-time text supportTitle II of the Communications Act of 1934
			 (47 U.S.C. 201 et seq.) is further amended by inserting after section 255B (as
			 added by section 104 of this Act) the following new section:
				
					255C.Emergency
				access and real-time text support
						(a)Duty of
				providers of IP-enabled communication serviceIn order to ensure equal access to
				emergency services by individuals with disabilities, as part of the migration
				to a national Internet Protocol-enabled emergency network, it shall be the duty
				of every IP-enabled communication service provider to ensure seamless real-time
				text communication between and among interconnected VoIP services, IP-enabled
				communication services, and telecommunications services.
						(b)RegulationsWithin
				one year after the date of enactment of the Twenty-first Century Communications
				and Video Accessibility Act of 2008, the Commission shall prescribe such
				regulations as are necessary to implement this section. In prescribing the
				regulations, the Commission shall—
							(1)require that all IP-enabled communications
				services support a single real-time text standard, so that real-time text
				communication formats used on the networks of each provider of interconnected
				VoIP services, IP-enabled communication services, and telecommunications
				services will interoperate with every other such network and with gateways to
				the public switched network;
							(2)require
				that—
								(A)all providers of
				IP-enabled communication service that are required to be in compliance with
				this section shall transmit real-time text communication formats as text data,
				not audio tones; and
								(B)such transmission
				shall have less than one percent character error in order to ensure accurate
				transmission; and
								(3)establish deadlines
				by which providers of IP-enabled communication service shall comply with the
				requirements under
				paragraphs (1) and
				(2)
							.
			IIVideo
			 programming
			201.Commission
			 inquiry on closed captioning decoder and video description capability, user
			 interfaces, and video programming guides and menus
				(a)Inquiry
			 requiredWithin 180 days after the date of enactment of this Act,
			 the Federal Communications Commission shall complete an inquiry on the
			 following subjects:
					(1)Closed-captioning
			 decoder and video description capabilityWith respect to closed captioning decoder
			 and video description capability, the Commission shall—
						(A)identify—
							(i)the
			 formats and software commonly used by video programming providers or owners for
			 exhibition on new technologies, including those used by IP-enabled
			 communication services and digital wireless services; and
							(ii)the
			 related technical issues associated with the implementation of closed
			 captioning and video description by means of such new technologies;
							(B)identify the technical standards,
			 protocols, and procedures needed for the transmission of closed captioning and
			 video description by means of IP-enabled communication service and digital
			 wireless services and equipment; and
						(C)identify—
							(i)technical
			 standards, protocols, and procedures to enable video programming providers and
			 owners to transmit emergency information in a manner that is accessible to
			 individuals who are blind or visually impaired; and
							(ii)the
			 persons or parties obligated to create, receive, and transmit such emergency
			 information in accordance with such standards, protocols, and
			 procedures.
							(2)User
			 interfacesWith respect to user interfaces, the Commission
			 shall—
						(A)identify the technical standards,
			 protocols, and procedures needed to enable apparatus designed to receive or
			 display video programming transmitted simultaneously with sound (including
			 apparatus designed to receive or display video programming transmitted by means
			 of IP-enabled communication services) to be capable of making its apparatus
			 functions, including the receipt, display, navigation, or selection of video
			 programming (and any other functions shared by, related to, or necessary to
			 access such apparatus functions), accessible to and usable by individuals with
			 disabilities; and
						(B)identify the
			 technical standards, protocols, and procedures needed to enable on-screen text
			 menus and other visual indicators used to access the functions described in
			 subparagraph (A) to be accompanied
			 by audio output so that such menus or indicators are accessible to and usable
			 by individuals who are blind or visually impaired.
						(3)Video
			 programming guides and menusWith respect to video programming guides
			 and menus, the Commission shall identify the technical standards, protocols,
			 and procedures needed to enable video programming information and selection
			 provided by means of a navigational device, guide, or menu to be accessible in
			 real-time by individuals with disabilities who are unable to read the visual
			 display.
					(b)Report on
			 inquiryWithin one year after the date of enactment of this Act,
			 the Commission shall submit to the Congress a report on the results of such
			 inquiry.
				(c)DefinitionsFor
			 purposes of this section—
					(1)the term
			 IP-enabled communication service has the meaning provided in
			 section 3 of the Communications Act of 1934 (47 U.S.C. 153); and
					(2)the terms
			 video description and video programming have the
			 meanings provided by section 713(g) of such Act (47 U.S.C. 613(g)).
					202.Closed
			 captioning decoder and video description capability
				(a)Authority To
			 regulateSection 303(u) of
			 the Communications Act of 1934 (47 U.S.C. 303(u)) is amended to read as
			 follows:
					
						(u)Require that every apparatus designed to
				receive or display video programming (as such term is defined in section
				713(g)) transmitted simultaneously with sound, including apparatus designed to
				receive or display video programming transmitted by means of IP-enabled
				communication services, that are shipped in interstate commerce or manufactured
				in the United States—
							(1)be equipped with
				built-in closed caption decoding capability designed to display
				closed-captioned video programming;
							(2)have sufficient capacity to make available
				the transmission and delivery of video description services as required by
				section 713(f); and
							(3)have the capability to convey emergency
				information (as that term is defined in section 79.2 of the Commission’s
				regulations (47 CFR 79.2)), including Emergency Alert System messages, in a
				manner that is accessible to individuals who are blind or
				visually-impaired.
							.
				(b)Shipment in
			 CommerceSection 330(b) of
			 the Communications Act of 1934 (47 U.S.C. 330) is amended—
					(1)by striking the
			 second sentence and inserting the following: Such rules shall provide
			 performance and display standards for such built-in decoder circuitry, the
			 transmission and delivery of video description (as such term is defined in
			 section 713(g)) services over technologies that are based in digital signals,
			 IP-enabled communication services, wireless devices, or other methods, and the
			 transmission of closed captioning over technologies that are based in
			 IP-enabled communication services, wireless devices, or other
			 technologies.; and
					(2)in the fourth
			 sentence, by inserting and video description service after
			 closed-captioning service.
					(c)Implementing
			 RegulationsWithin 18 months
			 after the date of enactment of this Act, the Federal Communications Commission
			 shall prescribe such regulations as are necessary to implement, and are
			 technically feasible for implementing, the amendments made by
			 subsections (a) and
			 (b).
				203.Video
			 description and closed captioning
				(a)Video
			 descriptionSection 713 of
			 the Communications Act of 1934 (47 U.S.C. 613) is amended by striking
			 subsections (f) and (g) and inserting the following:
					
						(f)Video
				description
							(1)Reinstatement of
				rulesThe video description regulations of the Commission
				contained in the report and order identified as Implementation of Video
				Description of Video Programming, Report and Order (15 F.C.C.R. 15.230 (2000)),
				shall—
								(A)be considered to
				be in full force and effect and ratified by law; and
								(B)apply to video programming (as such term is
				defined in subsection (g)) that is first published or exhibited after the date
				of enactment of the Twenty-first Century
				Communications and Video Accessibility Act of 2008.
								(2)Continuing
				authority of the CommissionThe Commission—
								(A)shall, within 45
				days after the date of enactment of the Twenty-first Century Communications and Video
				Accessibility Act of 2008—
									(i)publish its video
				description regulations contained in the report and order identified as
				Implementation of Video Description of Video Programming, Report and Order (15
				F.C.C.R. 15,230 (2000)); and
									(ii)apply the requirements of such report and
				order to video programming (as such term is defined in subsection (g));
									(B)shall initiate a
				proceeding, to be completed within 18 months after such date of enactment,
				to—
									(i)identify methods to convey emergency
				information (as that term is defined in section 79.2 of the Commission’s
				regulations (47 CFR 79.2)) in a manner accessible to individuals who are blind
				or visually-impaired; and
									(ii)promulgate regulations that require video
				programming distributors (as that term is defined in section 79.1 of the
				Commission’s regulations (47 CFR 79.1)) to convey such emergency information in
				a manner accessible to individuals who are blind or visually-impaired,
				consistent with the requirements of such section of such regulations;
				and
									(C)shall promulgate
				any other regulation that the Commission may find necessary to implement,
				enforce, or otherwise carry out the provisions of this section, including
				regulations to increase the amount of video description required to achieve
				full access to video programming for individuals who are blind or
				visually-impaired.
								(3)Requirements for
				rules
								(A)Such regulations
				shall include an appropriate schedule of deadlines for the provision of video
				description of video programming.
								(B)Such regulations
				may permit a provider of video programming or program owner to petition the
				Commission for an exemption from the requirements of this section upon a
				showing that the requirements contained in this section would result in an
				undue burden (as defined in subsection (e)). A provider shall be exempt from
				such requirements only after the Commission decides to grant any such
				petition.
								(C)The Commission may
				exempt from the regulations established pursuant to
				paragraph (2)(C) services, classes of
				services, programs, classes of programs, equipment, or classes of equipment for
				which the Commission has determined that the application of such regulations
				would be economically burdensome to the providers of such services.
								(g)DefinitionsFor
				purposes of this section:
							(1)Video
				descriptionThe term
				video description means the insertion of audio narrated
				descriptions of the video programming’s key visual elements into natural pauses
				between the program's dialogue.
							(2)Video
				programmingThe term
				video programming means programming provided by, or generally
				considered comparable to programming provided by, a television broadcast
				station, even if such programming is distributed over the Internet or by some
				other
				means.
							.
				(b)Closed captioning
			 on video programming distributed over the InternetSection
			 713 of such Act is further amended by striking subsection (c) and inserting the
			 following:
					
						(c)Deadlines for
				captioning
							(1)In
				generalSuch regulations
				shall include an appropriate schedule of deadlines for the provision of closed
				captioning of video programming.
							(2)Deadlines for
				internet-distributed programming
								(A)Within 18 months
				after the date of date of enactment of the Twenty-first Century Communications
				and Video Accessibility Act of 2008, the Commission shall prescribe regulations
				that include an appropriate schedule of deadlines for the provision of closed
				captioning of video programming distributed to the public over the Internet.
								(B)Consistent with
				the regulations promulgated under subsection (b), the regulations prescribed
				under this paragraph shall ensure the accessibility of video programming
				through the provision of captions on—
									(i)pre-produced video
				programming that was previously captioned for television viewing;
									(ii)live video
				programming; and
									(iii)video
				programming first published or exhibited after the effective date of such
				regulations provided by or generally considered to be comparable to programming
				provided by multichannel programming
				distributors.
									.
				(c)Conforming
			 amendmentSection 713(d) of
			 such Act is amended by striking paragraph (3) and inserting the following:
					
						(3)a provider of video programming or program
				owner may petition the Commission for an exemption from the requirements of
				this section, and—
							(A)the Commission may
				grant such petition upon a showing that the requirements contained in this
				section would result in an undue burden; and
							(B)such exemption
				shall be effective only after the Commission grants such
				petition.
							.
				204.User interfaces
			 regulations
				(a)AmendmentSection 303 of the Communications Act of
			 1934 (47 U.S.C. 303) is further amended by adding at the end the following new
			 subsection:
					
						(z)(1)Require—
								(A)that every apparatus designed to receive or
				display video programming transmitted simultaneously with sound, including
				apparatus designed to receive or display video programming transmitted by means
				of IP-enabled communication services, be designed, developed, and fabricated so
				that control of all apparatus functions enabling the receipt, display,
				navigation, or selection of video programming (and any other functions shared
				by, related to, or necessary to access such apparatus functions), are
				accessible to and usable by individuals with disabilities;
								(B)that where on-screen text menus or other
				visual indicators are used to access the functions described in
				subparagraph (A), such apparatus be
				accompanied by audio output, so that such menus or indicators are accessible to
				and usable by individuals who are blind or visually impaired; and
								(C)a conspicuous means of accessing
				closed captioning and video description, including—
									(i)the inclusion of a button on the
				remote control of such apparatus designated for activating the closed caption
				function; and
									(ii)the inclusion of closed
				captions and video description on the top tier of the
				on-screen menu of such apparatus.
									(2)For purposes of this subsection, the terms
				video description and video programming have the
				meanings given such terms in section 713(g).
							. 
				(b)Implementing
			 RegulationsWithin 18 months
			 after the date of enactment of this Act, the Federal Communications Commission
			 shall prescribe such regulations as are necessary to implement, and are
			 technically feasible for implementing, the amendments made by
			 subsection (a).
				205.Access to video
			 programming guides and menus
				(a)AmendmentSection 303 of the Communications Act of
			 1934 (47 U.S.C. 303) is further amended by adding at the end the following new
			 subsection:
					
						(aa)Require each provider or owner of video
				programming (as such term is defined in section 713(g)) and each multichannel
				programming distributor to ensure that video programming information and
				selection provided by means of a navigational device, guide, or menu is
				accessible in real-time by individuals with disabilities who are unable to read
				the visual
				display.
						.
				(b)Implementing
			 RegulationsWithin 18 months
			 after the date of enactment of this Act, the Federal Communications Commission
			 shall prescribe such regulations as are necessary to implement, and are
			 technically feasible for implementing, the amendments made by
			 subsection (a).
				
